 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDNASHBOULEVARD CORP.andLOCAL 259, UNITEDAUTOMOBILE,AIRCRAF°_`ANDAGRICULTURALIMPLEMENTWORKERSOF AMERICA, CIO, ANDLo-CAL 995,UNITEDAUTOMOBILE WORKERS OF AMERICA,AFL,PETITION-ERs.Cases Nos. 2-RC-4035 and 2-RC-4065.February 19,195'Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Bernard Mar-cus, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman- Herzog and Members Murdock andStyles].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the sale of new and used automobilesand in the service and repair of automobiles.The Petitioner in CaseNo. 9-RC-4065, herein called the AFL, seeks a unit of all the employeesof the Employer including new and used car salesmen and service andrepair-shop employees.The Petitioner in Case No. 2-RC-4035, hereincalled the CIO, seeks a unit limited to the service and repair-shopemployees.The Employer apparently favors the unit sought by theA. F. L.The shop unit sought by the CIO is the traditional unit in estab-lishments engaged in the sale and repair of automobiles 2On theother hand, a separate unit limited to salesmen, as well as the over-allunit requested by the AFL,3 may be appropriate.Under these cir-cumstances, we find that, absent any history of collective bargaining,the Employer's sales and shop employees may constitute separateappropriate units, or together may constitute a single appropriateunit.However, we will not make any final unit determination untilwe have ascertained the desires of the employees involved.I SeeN. L. R. B. v. Conover MotorCo., 192 F. 2d 779 (C. A. 10), and NLR. B. v. DavisMotorsInc.,192 F. 2d 782 (C. A. 10).2 Dunlap ChevroletCompany,91 NLRB 1115.8Massachusetts MotorCarCo., 90 NLRBNo. 186.98 NLRB No. 31. WEST TEXAS UTILITIES COMPANY157We shall direct elections among the following voting groups ofemployees at the Employer's New York, New York, establishment:(a)All new and used car salesmen, excluding office clericalemployees 4 and supervisors as defined in the Act.(b)All shop employees including mechanics, greasers, porters,polishers, washers, parts men,5 and utility men, but excluding guards,professional employees, the service manager,° all other supervisorswithin the meaning of the Act, and all employees in voting group(a) above.If a majority of the employees in voting group (b) cast theirballots for the CIO, they will constitute a separate appropriate unit.Similarly, if a majority of employees in either group (a) or (b)cast their ballots for the AFL, the employees in that voting group willconstitute a separate. appropriate unit, provided, however, if a majorityof employees in each group cast their ballots for the AFL, theytogether will constitute a single appropriate unit.The RegionalDirector is instructedto issue acertificate of representatives inaccord with the foregoing.[Text of Direction of Elections omitted from publication in thisvolume.]4 The AFL would include office clerical employees in the broad unit. The inclusion ofoffice clericals in units with production and maintenance employees,such as the service andrepair-shop employees herein, is contrary to Board policy.Accordingly,although officeclericalsmight appropriately be included in a separate unit with salesmen, they are ex-cluded from the salesmen'svoting group here because the over-all production and main-tenance unit,and not a salesmen's unit, is the basic one requestedby the AFL.5 Sam Leff, who works as a part-time partsman,is the son of the Employer.He isexcluded from the unit because of his close relationship to the Employer.'The record shows that the service manager can effectively recommend the hiring anddischarge of employees.He is therefore excluded from the unit as a supervisor.WEST TEXAS UTILITIES COMPANYandINTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, LOCALS Nos.898,920, AND1044,AFL,PETITIoNER.Case No. 16-RC-812.February 19, 1952Supplemental Decision, Direction,and OrderOn December 19 and 20, 1951, pursuant to a decision of the Board,'an election was conducted in the above-entitled proceeding under thedirection and supervision of the Regional Director for the SixteenthRegion.Upon the conclusion of the election, a tally of ballots wasfurnished the parties which shows that, of the 152 votes cast, 59 validballots were cast for the Petitioner, 47 valid ballots were cast againstthe Petitioner, 45 ballots were challenged, and 1 void ballot was cast.197 NLRB 184.98 NLRB No. 29.